Holdisn, J.,
dissenting. Taff & Conyers made to Eagan, Malone & Companj'- a statement of their financial condition, wherein it was stipulated, according to the proper construction of the statement, that they waived and renounced any and all homestead and exemption rights as to any debt they might create in favor of Eagan, Malone & Co., by reason of the latter extending credit to-them on the faith of such statement. Eagan, Malone & Co. after-wards extended credit to Taff & Conyers on the faith of such statement, and the waiver in the statement was valid as against the debt thus created. It is true that the relation of debtor and creditor did not exist between the parties until Eagan, Malone & Co. sold the goods to Taff & Coders. When the goods were sold on the faith of the’ statement, the stipulations therein became a part of the contract; and as far as the agreement therein waiving all homestead and exemption rights was concerned, it had the same effect as if it were made at the time the goods were sold and the contract creating the indebtedness was made. ’ Such agreement waiving homestead and. exemption rights became a part of the contract whereby Taff & Conyers became a debtor of Eagan, Malone & Co. by reason of the latter selling the former on the faith of the statement, and the waiver was binding. I can not concur in the views of the majority of the court, and must dissent therefrom.